SMYTH, Chief Justice.
Appellee brought action against appellant to recover possession of certain premises. She was defeated in the municipal court. On appeal to the Supreme- Court she prevailed.
*1009It appeared from her affidavit of merit, filed under rule 19, that the lease under which appellant held possession had expired and that the required notice to quit had been given before the institution of the action in the municipal court. This appellant did not deny in her affidavit of defense, but she set up certain matters on the assumption that under the Saulsbury Resolution (40 Stat. 593) they justified her in retaining possession. This was her only defense. As we have held that resohition to be unconstitutional (Willson v. McDonnell, 49 App. D. C. 280, 265 Fed. 432), her position is untenable.
The judgment is affirmed, with costs.
Affirmed.